PER CURIAM
*584In November 2010, respondent pleaded no contest to simple battery and violation of a protective order in New Orleans Municipal Court. In April 2017, respondent pleaded guilty to misprision of felony in the United States District Court for the Eastern District of Louisiana. Following the filing of formal charges, respondent and the Office of Disciplinary Counsel submitted a joint petition for consent discipline. Having reviewed the petition,
IT IS ORDERED that the Petition for Consent Discipline be accepted and that James Paul Johnson, Louisiana Bar Roll number 29271, be and he hereby is disbarred, retroactive to May 24, 2017, the date of his interim suspension. His name shall be stricken from the roll of attorneys and his license to practice law in the State of Louisiana shall be revoked.
IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date of finality of this court's judgment until paid.
Hughes, J., dissents and would order a lesser sanction.